Citation Nr: 0938954	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  00-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael W. Dolan, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, appellant's sister, and 
appellant's niece


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 13, 1948 to 
September 29, 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a personal hearing at the RO in December 2000.

The issue on appeal was last before the Board in April 2009 
when it was remanded to adjudicate an intertwined issue.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
inform the appellant if any further action is required on his 
part.  


FINDINGS OF FACT

1.  By decision dated in October 1948, the RO denied service 
connection for a psychiatric disorder; the Veteran was 
notified thereof by letter dated later that month, along with 
his appellate rights, but no appeal was filed.

2.  Evidence received in support of the current petition to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, when considered in conjunction 
with the record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's October 1948 decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  The evidence received since the October 1948 decision is 
new and material and the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder has 
been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant requirements 
with respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for an acquired 
psychiatric disorder.  Accordingly, any deficiency under the 
VCAA regarding that aspect of the Veteran's appeal has been 
rendered moot, and no further discussion is warranted.  
Furthermore, as the reopened claim of entitlement to service 
connection for an acquired psychiatric disorder is being 
remanded for additional evidentiary development, any other 
possible deficiency of notice as required by the VCAA can be 
rectified at that time.  

By rating decision of October 1948, the RO denied service 
connection for schizophrenic reaction on the basis of a 
finding that a psychiatric disorder, namely schizophrenia, 
had existed prior to service and had not been aggravated 
therein.  The Veteran was notified of the RO's decision, 
including his appellate rights, by a letter dated in the same 
month, but he did not file a timely appeal.  In general, 
unappealed RO rating decisions are final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  The relevant evidence associated 
with the claims file at the time of the October 1948 rating 
decision consisted of service treatment records.

The service treatment records show that shortly after service 
entry, the Veteran was admitted to the hospital with a 
diagnosis of schizophrenic reaction, simple type. By decision 
of a medical board, the Veteran was discharged with a 
diagnosis of schizophrenic reaction, simple type.  It was 
indicated that the Veteran's condition had existed prior to 
service.

In March 2000, the Veteran submitted another claim of 
entitlement to service connection for a mental disorder.  

Pertinent evidence associated with the claims file since the 
October 1948 rating decision includes: private hospital 
records; VA outpatient treatment records; statements from the 
Veteran, his brothers and sisters, wife and friend; December 
2000 hearing testimony; copies of records from the Social 
Security Administration; copies of medical articles and an 
October 2005 letter from a private physician.  

In support of his claim, medical records dated in September 
1999 were received from Harper-Hutzel Hospital.  The records 
did not show any treatment or diagnosis of a psychiatric 
disorder, but rather treatment for symptoms of a stroke and 
acute sinusitis.

VA outpatient treatment records dated in June 2000 showed 
that the Veteran was seen with complaints of memory 
difficulties and behavioral changes suggestive of beginning 
dementia.  In December 2008, he was diagnosed with vascular 
dementia.  

The Veteran submitted a statement in July 2000 in which he 
reported that he received head injuries, shock therapy, and 
unnecessary medications during his time in the service and 
such treatment made it difficult for him to adjust to 
civilian life.

In July 2000 statements signed by the Veteran's brothers, 
sisters and a friend, it was reported that the Veteran did 
not have a mental disorder when he entered the service.

In a July 2000 statement, the Veteran's wife stated that the 
Veteran has experienced homicidal ideation, paranoia, 
forgetfulness, blackouts, time disorientation, nightmares, 
and anxiousness.

The Veteran testified at a December 2000 hearing before a RO 
hearing officer that he was kicked by his drill sergeant.  
The fight was broken up but the following day things got out 
of hand and he was taken to the hospital.  He stated that he 
was not told why he was in the hospital.

Copies of medical records were received from the Social 
Security Administration.  The records primarily show 
investigation of the Veteran's complaints of back pain.

A photocopy of an article entitled "Shock Treatment, Brain 
Damage, and Memory Loss: A Neurological Perspective" was 
received in September 2002.

Copies of articles entitled "Nervous Condition," "Mental 
Disorder," and "Symptoms and Treatments of Mental Disorders" 
were submitted.

An October 2005 letter from T.T.P., MD., indicates that the 
physician evaluated the Veteran the same month.  He also 
reported he reviewed some medical records.  The pertinent 
Axis I diagnosis was paranoid type schizophrenia dated from 
1948 while the Veteran was enlisted in the United States 
Army.  

Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the 


Secretary shall be reopened if it is determined that new and 
material evidence has been added to the record.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The evidence to be evaluated 
in determining whether a claim is supported by new and 
material evidence is that which has been added to the record 
since the last prior final denial of the claim on any basis, 
in this case, since the October 1948 rating decision.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

As pertinent to the current case, if this evidence is first 
found to be "new" (that is, not of record at the time of the 
last final disallowance of the claim and not merely redundant 
or cumulative of other evidence that was then of record), the 
question of whether it is material is considered.  Vargas-
Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 3.156(a).  
"Material evidence" means evidence which bears directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When a proposition is 
medical in nature, such as one concerning medical nexus, 
etiology, or diagnosis, then medical, rather than lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

Statutory and regulatory changes have been made pertaining to 
the definition of new and material evidence.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
However, these provisions are applicable only to claims filed 
on or after August 29, 2001.  Therefore, as the Veteran's 
claim was filed prior to that date, the Board will not 
address those statutory and regulatory changes in this 
decision.

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  At 


the time of the October 1948 rating decision, the evidence 
showed that the Veteran had been diagnosed with schizophrenia 
which was determined to have existed prior to service. 

The evidence submitted subsequent to the October 1948 RO 
decision includes VA and private medical treatment records, 
which do not pertain to schizophrenia or any other 
psychiatric disorder.  Although new, such evidence is not 
pertinent to the Veteran's claim for service connection for 
an acquired psychiatric disorder.

The statements from the Veteran, his wife, brothers and 
sisters and friend are new but not material.  The fact that 
the Veteran was alleging he did not have a mental disorder 
prior to his active duty service was previously of record at 
the time of the prior final decision.  

The October 2005 letter from the private physician is both 
new and material.  The letter was not of record at the time 
of the prior final denial.  Furthermore, it provides some 
evidence indicating that the Veteran's acquired psychiatric 
disorder began during active duty and not prior to service.  
The Board notes that, for purposes of the "new and  material" 
evidence analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Accordingly, the Board finds that new and material evidence 
has been submitted with respect to the issue of entitlement 
to service connection for an acquired psychiatric disorder 
and the claim has been reopened.  The appeal is granted to 
this extent only.  

Prior to de novo adjudication of the claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
Board finds that additional evidentiary development is 
required.  This development is addressed in the remand 
portion of the decision set out below.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder has been reopened.  The appeal is granted to that 
extent only.  


REMAND

The Board has determined that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  

In October 2005, Dr. T.T.P., wrote that he had interviewed 
the Veteran and also had reviewed some medical records.  The 
physician noted that the Veteran was hospitalized during 
active duty for paranoid type schizophrenic reaction and that 
the Veteran was discharged because the condition existed 
prior to active duty.  Significantly, the physician diagnosed 
paranoid type schizophrenia dating from 1948 while the 
Veteran was in the military.  The physician wrote that the 
Veteran enlisted in July 1948 at which time he developed 
schizophrenia.  Dr. T.T.P.'s opinion, however, is lacking in 
any type of rationale in support.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The Board notes the Veteran has not been afforded a VA 
examination to determine if the currently existing acquired 
psychiatric disorder was incurred in or aggravated by the 
Veteran's active duty service.  The Board finds that a VA 
examination is required in order to determine the etiology of 
the acquired psychiatric disorder which is supported by 
adequate reasons and bases. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for an acquired psychiatric 
disorder.  After securing any necessary 
releases, obtain these records which have 
not already been associated with the 
claims file.

2.  After completion of the above, 
schedule the Veteran for a VA examination 
by an appropriately qualified health care 
professional to determine if he currently 
experiences a mental disorder which is 
etiologically linked to his active duty 
service.  The claims file must be 
provided to the examiner for review of 
pertinent documents.  All findings should 
be reported in detail.  Any further 
indicated special studies, including any 
appropriate psychological tests, should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran has a mental disorder 
that was caused or aggravated by his 
active duty service.  

If the examiner determines that the 
Veteran had a psychiatric disorder that 
pre-existed service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the disability 
was aggravated (increased in severity 
beyond its natural progression) during or 
as the result of any incident of service.  

If the examiner determines that the 
Veteran did not have an acquired 
psychiatric disorder prior to or during 
active duty, he must provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran had a psychosis which 
was present to a compensable degree 
within one year of his discharge from 
military service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A detailed rationale for all opinions 
expressed should be furnished.  The 
examiner must address the opinion 
included in the October 2005 letter from 
the private physician.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.  

3.  After undertaking any additional 
development which may be deemed 
necessary, review the expanded record and 
determine whether service connection for 
an acquired psychiatric disorder can be 
granted.  If the claim remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case addressing all 
evidence obtained since issuance of the 
last supplemental statement of the case, 
and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


